Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinen et al (2015/0297485) is withdrawn.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubrun et al (2016/0296442) in view of Kleinen et al (2015/0297485).
Auburn et al disclose a foaming composition comprising an oily phase and a aqueous phase; at least one glycine anionic surfactant and at least one additional anionic surfactant; at least one amphoteric surfactant such as betaines; and at least 5% by weight of a structuring agent (0016-0022) with a pH of more than 5 (0032). The structuring agent comprises fatty acids from 5-10% including lauric acid and lauric alcohol (0030-0031; 0080-0083); the anionic surfactants include alkyl glycinate having 8-16 carbon atoms (0045), acyl glutamates, alkyl sulfates and acyl isethionates such as sodium cocoyl isethionate and sodium lauryl isethionate (0046-0051).  The composition further includes more than 5% amphoteric surfactants where the ratio of anionic surfactant to amphoteric surfactant is 20/80 and 75/25 (0041 and 0075). The compositions of glycinates surfactants are at least 30% of the total weight of the anionic surfactant present at more than 50% (0061) and wherein the total concentration of 
Auburn et al lacks a teaching of a minimum viscosity of 20,000 cp and 50,000 cp (cl. 10); do not suggest the amount of glutamate is greater than 50% of the acyl isethionate or the amount of acyl isethionate is greater than 50% of the acyl glutamate.
Kleinen et al disclose a surfactant formulation that is structured and present in lamellar phases and droplets (0002), wherein the composition comprising 20-67 parts of an oil; 15-40 parts by weight at least one amphoteric surfactant and 15-40% of at least one anionic surfactant (0042-0044). Kleinen et al teach that said composition is present at a pH of 7 (048) with amphoteric surfactants such as alkylamidoalkyl betaine, alkyl amphoacetates and alkyl hydroxysultaine (0055).  The anionic surfactants present are a mixture of sodium lauroyl isethionate, sodium myristoyl isethionate and sodium ccocoyl isethionate (0074); sodium lauroyl glycinate, sodium cocoyl glycinate and potassium cocoyl glycinate (0072); and sodium cocoyl glutamate, potassium myristoyl glutamate and potassium cocoyl glutamate (0073). The cleansing formulation of Kleinen further 
It would have been obvious to increase the viscosity from 15000 to 20000 or 50000 cp as claimed given the teachings of Kleinen et al who teaches higher viscosity in oil based lamellar compositions for structuring. Kleinen et al teach the range is employed for cosmetic purposes having structured formulations as Aubrun et al. Given that the formulations are similar and used for the same purpose, the skilled artisan would have been motivated to increase and optimize the viscosity with the expectation of providing a structured formulation as claimed.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With respect to the glutamate and isethionate proportions, It would have been obvious to optimize the proportions of the anionic surfactant to comprise either the glutamate or the isethionate to be greater than 50% of the other, given the absence of a showing of criticality to the contrary, optimizing the amount of surfactant of an ingredient, which Aubrun et al teaches are common anionic surfactants and that one or 
 [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
	Aubrun et al does not call out the specific potassium myristoyl glutamate or potassium cocoyl glutamate as suggested in claims 6-7.
	Kleinen et al teach derivatives of acyl glutamates includes the aforementioned (0073). 
	One skilled in the art would expect equivalent results with the acyl glutamates of sodium salts of Aubrun against those of Kleinen et al having potassium salts since Kleinen et al express the equivalency of both acyl glutamate salts. In the absence of a showing to the contrary, one skill would expect equivalent results of the anionic glutamate surfactants and recognize their use in cosmetic formulations in view of the teachings of Kleinen et al.
	With further respect to claim 3, the amount of structurant is from 2-4% and Aubrun et al teach an amount of at least 5%

Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Pettigrew-Brown can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761